DETAILED ACTION
Applicant’s response, filed 30 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9, 11, 16, and 20-25 are cancelled.
Claims 8, 10, 12-15, and 17-19 are pending.
Claims 8, 10, 12-15, and 17-19 are rejected.

Drawings
The objection to the drawings in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the amendments to the specification received 30 Nov. 2020.

Claim Objections
The objection of claims 8 and 14-15 in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the claim amendments received 30 Nov. 2020.

Claim Interpretation
Claim 8 recites “a computer readable storage medium” in line 3. Applicant’s specification discloses at paragraph [0078] that the computer readable storage medium is not to be construed 

Claim Interpretation - 35 USC § 112(f)
The interpretation of the various engines and modules recited in claim 23 under 35 U.S.C. 112(f) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the cancellation of claim 23 received 30 Nov. 2020.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 23-25 under 35 U.S.C. 112(a) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the cancellation of these claims received 30 Nov. 2020.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 11-13, 18, and 23-25 under 35 U.S.C. 112(b) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the claim amendments and/or cancellations received 30 Nov. 2020.
Applicant’s arguments regarding 35 U.S.C. 112(b) (Applicant’s remarks at pg. 8, para. 3 to 9, para. 2) have been fully considered, but they do not pertain to the new grounds of rejection set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 12-13, 17, and 18
Claims 10 and 17 are indefinite for recitation of “The computer program product of claim 9, wherein the visualized output visually depicts…” and “The computer program product of claim 16, wherein the visualized output visually depicts…”, respectively.. There is insufficient antecedent basis for “The computer program product of claim 9/16” and “the visualized output” because claims 9 and 16 are cancelled, and independent claims 8 and 15 do not recite a visualized output. For purpose of examination, claims 10 and 17 will be interpreted to depend from independent claims 8 and 15, respectively, and “the visualized output” will be interpreted to refer to the “visualized display of the pathway network” recited in independent claims 8 and 15, such that the visualized display of the pathway network is further limited to depict the statistical significance of each of the pathway connections.
Claims 12 and 18, and claims dependent therefrom, are indefinite for recitation of “wherein building the pathway network comprises… statistically analyzing the pathway connections”. Independent claims 8 and 15 recite “determining/determine, for each edge, a Jaccard Index score…”. Given claims 8 and 15 already recite determining a Jaccard Index score for each edge (i.e. connection) of the network, it’s unclear if the limitation of “statistically analyzing the pathway connections” recited in claims 12 and 18 is intended to be the same statistical analysis as “determining a Jaccard Index score” recited in claims 8 and 15, or if the statistical analysis is intended to be a separate statistical analysis then determining the Jaccard Index score for each edge. As such, the metes and bounds of the claim are unclear. It is noted, claim 13, which depends from claim 12, further limits the statistical analysis to comprise “applying a Jaccard Index to the pathway connections”. Therefore, for purposes of examination, the statistical analysis of claims 12 and 18 is interpreted to be the same statistical analysis as determining a Jaccard Index score, such that no additional statistical analysis is required by the claims. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 24-25 under 35 U.S.C. 112(d) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the claim cancellations received 30 Nov. 2020.
Applicant’s arguments regarding 35 U.S.C. 112(d) (Applicant’s remarks at pg. 9, para. 3) have been fully considered, but they do not pertain to the new grounds of rejection set forth below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 13, and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated b claim amendment.
Claims 10 and 17 recite “wherein the visualized output visually depicts the statistical significance of each of the pathway connections”. Independent claims 8 and 15, from which claims 10 and 17 depend, recite “generating a pathway output comprising a visualized display of the pathway network…, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score”. Accordingly, independent claims 8 and 15 already require visually depicting the statistical significance of each of the pathway connections by requiring the thickness of each dynamic edge to be based on a Jaccard Index (i.e. statistical similarity) score. Therefore, claims 10 and 17 fail to further limit claims 8 and 15, from which they depend, respectively.
Claim 13 recites “wherein statistically analyzing the pathway connections comprises applying a Jaccard Index to the pathway connections”. Claim 12, from which claim 13 depends recites “building the pathway network comprises identifying pathway connections between drug pathways… and adverse drug reaction pathways for each of the plurality of predicted adverse drug reactions… and statistically analyzing the pathway connections. Independent claim 8, from which claim 13 ultimately depends, recites “determining, for each edge, a Jaccard index score…” in line 16. Therefore, independent claim 1 already requires applying a Jaccard Index to each of the pathway connections (i.e. statistically analyzing the pathway connections). Therefore, while claim 12 serves to further limit claim 1 to identify pathway connections corresponding to adverse drug reaction pathway nodes for the plurality of predicted adverse drug reactions, claim 13 only serves to further limit the statistical analysis of the pathway connections to use a Jaccard Index, which is already recited in independent claim 1.  Accordingly, claim 13 fails to further limit claim 12, from which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 8 and 15 being representative) is directed to a computer program product and system for generating a mechanisms of action hypothesis for an adverse drug reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 8 and 15 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node;
determining, for each edge, a Jaccard index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
The identified claim limitations falls into one or more of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of building a pathway network comprising a plurality of drug pathway nodes, a plurality of adverse drug pathway nodes, connections between the drug pathway and adverse drug reaction pathway nodes and determining a Jaccard Index score for each edge fall under the mental process grouping of abstract ideas. Building a pathway network comprising drug pathway nodes and averse drug reaction pathway nodes, with connections between the drug pathway and drug reaction pathway nodes (e.g. drawing the network with nodes and edges) amounts to mere analysis of data which are recited at a high level of generality such that they could be practically performed in the mind or with pen and paper. Furthermore, determining a Jaccard Index for each edge involves requires dividing a number of shared elements over a total number of elements, which can be practically performed in the mind aided with pen and paper. See MPEP 2106.04(a)(2) III. A. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the step of determining a Jaccard Index score for each edge falls under the mathematical concept of abstract ideas. As discussed above, determining a Jaccard Index score requires dividing a number of shared elements over a total number of elements, which requires performing mathematical calculations, and is therefore a textual equivalent to performing mathematical calculations. Therefore, this limitation further recites a mathematical concept.
Dependent claims 12-14 and 18-19 further recite an abstract idea. Dependent 12 further recite the mental process of identifying pathway connections between drug pathways for the drug and adverse drug reaction pathways for the adverse drug reaction and statistically analyzing the pathway connections, and the mathematical concept of statistically analyzing the pathway connections. Dependent claim 13 further recites the mental process and mathematical concept of statistically analyzing the pathway connections by applying a Jaccard Index to the pathway connections. Dependent claims 14 and 19 further recite the mental process and mathematical concept of applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions. Dependent claim 18 further recites the mental process of identifying pathway connections for the drug and adverse drug reaction pathways for each of the plurality of predicted adverse drug reactions, and the mental process and mathematical concept of statistically analyzing the pathway connections. Therefore claims 8, 10, 12-15, and 17-19 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 12-14 and 18-19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 8 and 15 include:
a computer readable storage medium (claim 8);
a processor in communication with one or more types of memory;
receiving drug candidate data for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data).
The additional elements of claims 10 and 17 include:
wherein the visualized output (i.e. the visualized display) visually depicts the statistical significance of each of the pathway connections (i.e. displaying data).
A computer readable storage medium, a processor in communication with one or more types of memory, computers, receiving data, outputting data, and displaying data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements do not integrate the recited judicial exception into a practical application.
Furthermore, receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data only serves to collect data for use by the abstract (i.e. building the network), which amounts to insignificant extra-solution activity and is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invokes computers as a tool to perform an existing process and/or amounts to extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 8, 10, 12-15, and 17-19 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
The additional elements of claims 8 and 15 include:
a computer readable storage medium (claim 8);
a processor in communication with one or more types of memory;
receiving drug candidate data for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
A computer readable storage medium, a processor in communication with one or more types of memory, computers, data input, data output, and displaying data are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
With further regard to receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data and a system output interface, the steps amount to necessary data gathering and output (i.e. extra-solution activity). The courts have found the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity").
The additional element of claims 8 and 18 further include:
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data).
The additional elements of claims 10 and 17 include:
wherein the visualized output (i.e. the visualized display) visually depicts the statistical significance of each of the pathway connections (i.e. displaying data).
Dynamic pathway outputs are well-understood, routine, and conventional. This position is supported by Alaimo et al. (DT-Web: a web-based application for drug-target interaction and drug combination prediction through domain-tuned network-based interface, 2015, BMC Systems Biology, 9(Suppl3):S4), pg. 1-11; previously cited), Karp et al. (Pathway Tools version 13.0: integrated software for pathway/genome informatics and systems biology, 2009, Briefings in Bioinformatics, 11(1), pg. 40-79; previously cited), and Yamada et al. (iPath 2.0: interactive pathway explorer, 2011, Nucleic Acids Research, 39, pg. W412-W415; previously cited). Alaimo et al. shows a network-based interface for drug-target interactions which includes an interactive (i.e. dynamic) interface, which allows for clicking on an edge of a pathway diagram to display additional information (Abstract; pg. 9, Col. 1, Par. 2 to Col. 2, Par. 4; Figure 4; Figure 14). Karp et al. shows software tools for pathway informatics which includes an interactive graphical interface, including clicking on paths in the diagram to display information (pg. 60, Col. 2, Par. 2 to pg. 61, Col. 1, Par. 1; Figure 9). Yamada et al. shows an interactive pathway explorer which allows users to navigate and explore pathway maps, including clicking on nodes and edges of the map to display windows with additional information (Abstract; pg. W412, Col. 2, Par. 2 to W413, Col. 1, Par. 1). Therefore, the additional element of generating a pathway output comprising dynamic edges that upon selection displays a graphic, when considered alone, and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 30 Nov. 2020 have been fully considered but they are not persuasive. 
Applicant remarks that a clinician cannot, as a practical matter, mentally determine each pathway edge as the gene sets themselves for metabolic pathways are extensive and the gene overlaps are arbitrary, and moreover the clinical cannot provide the claimed visualization and dynamic edges, even if aided with pen and paper (Applicant’s remarks at pg. 9, para. 7 to pg. 10, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claims 8 and 15 recite “building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction nodes, and a plurality of pathway connections…”. However, the claims do not require that the pathway nodes comprising the network contain any specified number of genes. While the claims do recite “receiving drug pathway data…, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes; receiving an adverse drug reaction pathway for each…, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes”, independent claims 8 and 15 do not require that the received data is used to build the network, and further the broadest reasonable interpretation of “a first/second set of genes” includes two genes. Determining overlaps between sets of genes (e.g. two genes) can be practically performed in the mind or with pen and paper. Regarding the step of generating a pathway output comprising a visualized display and dynamic edges, this step is an additional element, and is not part of the recited judicial exception. Therefore, whether the step of generating a pathway output can be practically performed in the mind is not considered.

Applicant remarks that the present claims integrate the recited judicial into a practical application because the platform can generate a hypothesis for the underlying mechanisms of actions between drugs and clinical conditions, and that the visual representation and/or metabolic pathway comparison provides a hypothesis of the mechanisms of action for an ADR associated with a drug, which streamlines research efforts to develop safe and efficacious drugs and provides a starting point for wet-lab hypothesis testing (Applicant’s remarks at pg. 10, para. 2 to pg. 11, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. First, generating a hypothesis based on an analysis of the visual representation of the network is not recited in the claims; furthermore, generating a hypothesis based on an analysis of the visual representation is an abstract idea and would not be considered an additional element. Similarly, the claims do not recite a step of performing wet-lab hypothesis testing, and providing a starting point for wet-lab testing merely involves the analysis of the display to decide which drugs to test in lab, which is a mental process. Accordingly, generating a hypothesis and providing a starting point for wet-lab testing are not additional elements that integrate the recited judicial exception into a practical application. Instead, the claims recite the additional element of generating a dynamic display of the generated pathway network, in addition to various computer components and/or processes. As discussed above, displaying data does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(f).  

Claim Rejections - 35 USC § 103
The rejection of claims 8-9, 14-16, and 19 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS Computational Biology, 8(4), pg. 1-13 and Supplemental) in view of Wang et al. (Drug-induced adverse events prediction with the LINCS L1000 data, 2016, Bioinformatics, 32(15), pg. 2338-2345) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 30 Nov. 2020.
Claims 10, 12-13, 17-18, and 23-25 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wang et al., as applied to claims 8 and 15 above, and further in view of Wu et al. (Computational drug repositioning through heterogeneous network clustering, 2013, BMC Systems Biology, 7(Suppl 5):S6, pg. 1-9) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 30 Nov. 2020.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wang et al., as applied to claim 8 above, and further in view of Yamada et al. (iPath2.0: interactive pathway explorer, 2011, Nucleic Acids research, 39, pg. W412-W415) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of claim cancellations received 30 Nov. 2020.
Claims 8, 10, 12-15, and 17-19 are non-obvious.

Double Patenting
The provisional rejection of claims 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of copending Application No. 15/801,714 in view of Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS Computational Biology, 8(4), pg. 1-13 and Supplemental) and Wang et al. (Drug-induced adverse events prediction with the LINCS L1000 data, 2016, Bioinformatics, 32(15), pg. 2338-2345) in the Office action mailed 31 Aug. 2020 has been withdrawn in view of the cancellation of claims received 30 Nov. 2020.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10, 12-15, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of copending Application No. 15/801,714 (reference application). Any newly recited portions herein are necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
8
A computer program product generating a mechanism of action hypothesis for an adverse drug reaction, the computer program product comprising: 
A computer-implemented method for generating a mechanism of action hypothesis for an adverse drug reaction, the method comprising:
1
8
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: 
… by a processor…
1
8
receiving drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
receiving, by a processor, drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
1
8
Receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
1
8
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
receiving, by the processor, an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
1
8
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
building, by the processor, a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
1
8
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
1
8
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
1
10, 17
The computer program product of claim 9, wherein the visualized output visually depicts the statistical significance of each of the pathway connections.
wherein the visualized output visually depicts the statistical significance of each of the pathway connections.
3
12, 18
The computer program product of claim 8, wherein building the pathway network comprises identifying pathway connections between drug pathways for the drug and adverse drug reaction pathways for each of the plurality of predicted adverse drug reactions and statistically analyzing the pathway connections.
wherein building the pathway network comprises identifying pathway connections between drug pathways for the drug and adverse drug reaction pathways for each of the plurality of predicted adverse drug reactions and statistically analyzing the pathway connections.
5
13
The computer program product of claim 12, wherein statistically analyzing the pathway connections comprises applying a Jaccard Index to the pathway connections.
 wherein statistically analyzing the pathway connections comprises applying a Jaccard Index to the pathway connections.
6
14, 19
The computer program product of claim 8, wherein the method further comprises applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions.
further comprising applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions.
7
15
A processing system for generating a mechanism of action hypothesis for an adverse drug reaction, comprising: 
A computer-implemented method for generating a mechanism of action hypothesis for an adverse drug reaction, the method comprising:

15
a processor in communication with one or more types of memory, the processor configured to: 
… by a processor…
1
15
receive drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
receiving, by a processor, drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
1
15
receive drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
1
15
receive an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
receiving, by the processor, an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
1
15
build a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
building, by the processor, a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
1
15
determine, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
1
15
generate a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
1


Regarding instant claims 8 and 15, Reference claims 1-3 and 7 do not explicitly show a computer readable storage medium readable by a processing circuit and a processor in communication with one or more types of memory. However, Reference claim 1 suggests this limitation by showing the method is a computer-implemented and each step is performed by a processor. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown reference claim 1 to have been implemented by a computer-readable storage medium and a processor in communication with memory because reference claim 1 shows the method is a computer-implemented and each step is performed by a processor Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s remarks at pg. 13, para. 1-3 regarding the double patenting rejection have been fully considered but they do not present any arguments regarding the double patenting rejection.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Synergy evaluation by a pathway-pathway interaction network: a new way to predict drug combination, 2016, Mol. BioSyst, 2016, 12, pg. 614-623; newly cited).
Wallach et al. (A Structure-Based Approach for Mapping Adverse Drug Reactions to the Perturbation of Underlying Biological Pathways, 2010, PloS ONE, 5(8), pg. 1-11; newly cited).

Conclusion
No claims are allowed.
Claims 8, 10, 12-15, and 17-19 are free of the art.
Independent claims 8 and 15 are free of the art for recitation of “building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node; determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node”. Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS Computational Biology, 8(4), pg. 1-13 and Supplemental; previously cited) shows determining drug-target pairs and side effect-protein pairs (Figure 1A), and then extracting a list of pathways in which at least one drug protein and one side effect protein are annotated to (pg. 11, col. 1, para. 1 and col. 2, para. 1). However, Bauer-Mehren et al. does not show or suggest comparing the protein profile of a pathway related to a drug to a protein profile of a different pathway related to an adverse drug reaction to determine common genes between the pathways and creating edges between those pathways to build a network.
Chen et al. (Synergy evaluation by a pathway-pathway interaction network: a new way to predict drug combination, 2016, Mol. BioSyst, 2016, 12, pg. 614-623; newly cited) discloses building a network comprising two types of pathway nodes (e.g. drug A and drug B) (Fig. 1) and creating edges based on overlapping genes between the pathways (pg. 621, col. 1, para. 4), allowing for the interpretation of how different drugs interact to implement synergy (Abstract). However, Chen et al. does not show or suggest building a similar network using pathways for a drug and pathways related to adverse reactions.
Wallach et al. discloses a method for determining adverse-reactions for drugs based on underlying biological pathways (Abstract), which includes building a network linking drugs to target proteins, target proteins to pathways, and then pathways to side-effects (Figure 1; Figure 3; Figure 5). Specifically, Wallach et al. maps drug target information to infer drug-pathway information, and then drug-adverse reaction information to infer links between pathways and adverse reactions (Figure 1).  However, Wallach et al. does not show the network comprises any connections between pathways related to a number of shared genes between the pathways.
Dependent claims 10, 12-14, and 17-19 are free of the art for the same reasons discussed above for independent claims 8 and 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631